Citation Nr: 0018478	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

This appeal stems from a March 1997 rating decision of the RO 
that denied entitlement to service connection for hearing 
loss.  The veteran perfected an appeal on the issue of 
entitlement to service connection for right ear hearing loss.

The Board of Veterans' Appeals (Board) previously denied this 
claim in early 1999 on the basis that the claim was not well 
grounded.  The veteran appealed, and the United States Court 
of Appeals for Veterans Claims (or "Court") remanded this 
case for fulfillment of the duty to advise the claimant of 
evidence necessary to well ground the claim, per 38 C.F.R. 
§ 3.103(c)(2) (1999).  See Constantino v. West, 12 Vet. 
App. 517 (1999).  In this regard, the Board notes that the 
veteran and his spouse testified at an RO hearing in October 
1997.


REMAND

To afford the veteran due process, this case is REMANDED to 
the RO for the following:

1.  The RO should contact the veteran to 
determine whether he wishes to have 
another RO hearing.  If so, the RO should 
schedule him for the same.

Following the hearing (or if the veteran 
improperly fails to report) the RO should 
readjudicate the claim.  If the claim 
remains denied, the RO should provide the 
veteran a supplemental statement of the 
case and follow 38 C.F.R. § 3.103(c)(2), 
pursuant to the Court's remand.  This 
should include advising the veteran of 
what evidence might well ground his 
claim, i.e. what evidence might fulfill 
the medical nexus requirement.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also, Constantino, 
supra.  The veteran should be afforded an 
appropriate amount of time to respond 
thereto.

2.  If the veteran does not wish to have 
another RO hearing (or if he elects to 
have a hearing before the Board), the RO 
should still contact the veteran to 
fulfill the hearing officer's duty.  That 
is, the veteran should be informed, 
pursuant to the Court's remand and 
38 C.F.R. § 3.103(c)(2), of the evidence 
necessary to well ground his claim, i.e. 
what evidence might fulfill the medical 
nexus requirement.

After the appropriate time for submission 
of evidence has passed (or if the veteran 
waives that period), the case should be 
readjudicated.  If the claim remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


